Citation Nr: 0211166	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-18 720	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for a neck condition.





ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1961.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which, in pertinent part, denied 
service connection for a neck disability.  Thereafter, the 
veteran's claims files were transferred to the RO in St. 
Louis, Missouri.  In an October 1999 decision and remand, the 
Board remanded this issue for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

In a letter dated July 25, 2002, Disabled American Veterans 
notified the RO, with a copy of the letter sent to the 
veteran, that the organization was revoking its Power of 
Attorney.  The appeal was re-certified August 5, 2002.  
Governing regulation provides that a representative may 
withdraw services at any time prior to certification of the 
appeal to the Board by written notice to both the appellant 
and the RO.  38 C.F.R. § 20.608(a) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record showing 
cervical degenerative changes within one year of the 
veteran's discharge or linking the currently diagnosed neck 
condition to his service or any incident therein.


CONCLUSION OF LAW

A neck condition was not incurred in or aggravated by the 
veteran's active military service, nor may incurrence of 
cervical degenerative changes be presumed.  38 U.S.C.A. 
§§ 1101, 1131, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The RO notified the veteran of the new law in the 
supplemental statement of the case issued in May 2002, and he 
has been sent other letters and information concerning 
evidence needed to support his claim.  The veteran has 
repeatedly stated that he has provided all the information he 
has and evidence of record indicates VA treatment records, 
dating from 1961 to 1967, cannot be obtained.  There is no 
indication that there is any additional evidence that could 
be obtained that would be helpful in substantiating this 
claim.  Based on the entire record, the Board finds that all 
relevant evidence has been developed to the extent possible, 
and the duty to assist provisions of the VCAA and 
implementing regulation have been satisfied.


Factual Background

The veteran's service medical records show that in January 
1959, he fell from a 12-foot ladder and was unconscious for 
about fifteen to twenty minutes.  It was noted that he hit 
his head.  On examination, there was no rigidity of the neck.  
The diagnosis was a concussion of the brain.  Two days later, 
the veteran complained of headache and slight neck stiffness.  
He had minimal tenderness over the midline of his neck with 
no limitation of movements.  The examiner's impressions were 
post-concussion headaches and mild cervical muscle strain.  A 
February 1959 consultation report indicates complaints of 
headaches and nuchal (the back of the neck) tenderness.  
Examination revealed cervical spine tenderness without nuchal 
rigidity.  X-ray studies of the cervical region showed no 
changes.  The diagnosis was tension-type headaches.  In July 
1960, the veteran complained of headaches, and reported 
dizziness and neck pain on sudden movements of the head.  The 
examiner indicated that such complaints were fairly typical 
of headaches due to neuralgia of the second cervical nerve 
root.  The examiner recommended wintergreen rub-downs or heat 
lamp application to the back of the neck, and the veteran was 
instructed in positional relaxation of the neck.  The 
veteran's January 1961 separation examination report 
indicates that clinical evaluation of his spine was normal.  

By a statement dated in March 1961, the veteran described the 
in-service fall from a ladder and said his back, neck and 
head were injured in the accident, and that although his back 
and neck were hurt a little, headaches were his most severe 
problem.

At a July 1961 VA compensation examination, the veteran 
complained of headaches, which he said began in the neck or 
the back of his head.  He reported pain on extreme extension 
of the neck.  The examination revealed no neck stiffness or 
rigidity, and no limitation of motion in any of the spines.  
There were no neurological residuals of the head injury at 
the time of the examination.  Accompanying X-ray studies of 
the cervical spine showed no evidence of bone or joint 
abnormality.

During a September 1967 VA psychiatric examination, the 
veteran complained of headaches and pain in the back of his 
neck.  He said that the headaches sometimes occurred when he 
was tense.  At that time, a neurological examination was 
entirely within normal limits.

A January 1980 VA neurology progress note shows that the 
veteran's cervical spine was normal.

A March 1995 treatment record from North County Orthopaedics 
indicates that the veteran had a "prehistory" of cervical 
problems and described a notching of a cervical vertebra.  A 
July 1996 record, notes the veteran's neck complaints and 
that he complained of neck tenderness while in the military.  
In a related July 1996 medical information form, apparently 
completed by the veteran, he indicated he was experiencing 
neck pain and that it was the result of his in-service 
injury.  He also indicated that he was filing a worker's 
compensation claim.  

VA treatment records dated in 1995 show treatment for 
persistent neck pain.  In February 1995, it was noted that an 
X-ray study of the cervical spine showed degenerative joint 
disease (DJD) with C6-C7 disc narrowing and osteophyte 
formation.  The diagnosis was DJD.  A May 1995 progress note 
shows that the veteran reported that he fell and struck his 
head during service.  He gave a history of post concussion 
syndrome in the distant past with recurrent headaches and 
neck pain since the incident.  It was noted that an X-ray 
study of the cervical spine showed DJD at C4-C5.  The 
examiner stated, "At the request of [the veteran] I have 
prepared this note to document that his injury is service 
connected and directly related to this particular incident."  

An October 1995 VA orthopedic examination report notes the 
veteran's history of in-service injury with subsequent 
complaints of neck pain.  It appeared his work at the post 
office inflamed his symptoms.  The diagnosis was degenerative 
disc disease (DDD) of the cervical area with neuropathy to 
the left upper extremity.  

VA medical records dated in 1996 reflect treatment for 
complaints of neck pain.  A May 1996 VA medical certificate 
notes the history of in-service injury and that the veteran 
had been experiencing neck pain for approximately three years 
which was associated with his work at the post office.  The 
diagnostic impression was chronic neck pain secondary to DDD.  
The veteran was given a note for his work regarding 
occupational limitation associated with his neck pain.  A 
neurology progress note, also dated in May 1996, shows an 
impression of C6-7 disc disease with history of old cervical 
trauma.  A July 1996 medical certificate indicates the 
veteran's neck pain was exacerbated by one day's work on a 
machine at his office.  Similar complaints were voiced in 
September 1996.  The veteran reported that his neck symptoms 
began in 1994.  The diagnosis was chronic cervical DJD, 
sprain, with muscle sprain.

Treatment records from R. A. Naseer, MD, dated from March 
1996 to April 1997 reflect that an April 1996 
electromyography (EMG) and nerve conduction study showed 
chronic neurogenic change in the left biceps and both 
quadriceps.  It was noted that an X-ray study of the cervical 
spine was suggestive of osteoarthritic changes.  In June 
1996, the veteran was seen for persistent pain in his neck 
with difficulties moving his head and neck.  He was advised 
that he had cervical spondylosis secondary to osteoarthritis 
and DDD.  Subsequent treatment records show continued 
complaints of neck pain.  

A June 1996 preemployment medical examination for the U.S. 
Postal Service, notes the veteran's history of in-service 
injury with persistent neck pain after the accident.  He said 
he currently had degenerative changes in his neck with severe 
pain and inability to do his work at the post office.  
Examination shows that the only abnormality of the veteran's 
spine was a grinding sound in his neck with range of motion 
exercises, diagnosed as DJD of the cervical spine.  

J. C. Strickland, MD, in a September 1996 evaluation, 
recounted the veteran's history of his in-service neck 
injury.  Dr. Strickland noted that he reviewed the veteran's 
medical records at the VA medical center.  The physician 
opined that the veteran had a chronic sprain and degenerative 
neck arthritis.

At an October 1996 VA orthopedic examination, the veteran 
again gave a history of an in-service fall with a head and 
neck injury.  He said he did not have much problem with his 
neck until after he began working for the post office in 
1993.  He said that in the summer of 1994 he began to have 
problems with his neck.  He said his job of mail processing 
caused severe pain in his neck.  An X-ray study of the 
cervical spine showed degenerative arthritis at C5-C6 with 
posterior spur on the left side.  The diagnosis was DDD with 
slight spurring at C5-6 and C6-7 with bulging of the disc.  
It was noted that a June 1996 MRI showed no evidence of 
herniated nucleus pulposus and no cord compression.  

A report of an October 1996 VA examination of the spinal cord 
shows that there was no evidence of spinal cord disease or 
injury.

During a November 1997 VA psychiatric examination, the 
veteran relevantly complained of neck pain and numbness in 
his arm.  The examiner concluded that there was no physical 
basis for most of his complaints, and diagnosed conversion 
disorder.

VA treatment records, dating from May 1998 to December 1999, 
show that the veteran complained of cervical spine pain in 
September 1998.  The assessment was C6-7 foramen stenosis.  

An October 1998 letter, from the lead file clerk from the VA 
Medical Center in St. Louis, Missouri, documents the attempts 
made by herself and personnel at the National Archives and 
Records Center to secure medical records for the veteran 
dating from 1961 to 1967.  The veteran's treatment records 
were not located and the clerk indicated that those records 
might have been misplaced.  

During his initial medical evaluation with G. R. Schoedinger, 
III, M.D., in August 1998, the veteran gave a history of an 
in-service neck injury and complained of neck pain with 
associated weakness and decreased sensation in both upper 
extremities.  The examiner noted the veteran's history of how 
his symptoms developed and opined that his current complaints 
were attributable to aggravated degenerative cervical disc 
disease and arthritis.  Dr. Schoedinger, in a September 1998 
follow-up letter, opined that in all likelihood, the 
veteran's cervical spine symptoms began as a result of his 
in-service injury and were aggravated by his work at the U.S. 
Postal Service.  Subsequent records indicate ongoing 
treatment for cervical spine complaints.

By a statement dated in November 1998, the veteran asserted 
that he incurred a cervical spine disability as a result of 
his in-service fall.

November 1998 interpretations of cervical spine films and 
bone scan, provided by Dugan and Carls Radiologists, 
indicated mild degenerative changes of the lower cervical 
spine with no evidence of acute osseous injury

In a March 1999 statement, Dr. Naseer opined that the 
veteran's neck symptomatology was related to the old neck 
injury he sustained in service in 1959 and that his 
intermittent chronic discomfort was an ongoing process.  An 
April 1999 evaluation report from Dr. Naseer, again notes the 
veteran suffered cervical trauma in 1959 and opines that he 
had been left with cervical spondylosis.  His course was 
complicated by work related chronic repetitive injury in the 
same area of his neck.  

By a statement dated in September 2000, the veteran's 
representative said that the veteran had nothing further to 
add to the information already on file, and that he had 
submitted all available evidence.

An October 2000 VA compensation examination report indicates 
that the veteran's claims file was reviewed, including 
service, VA, and private medical records.  Based on the 
review of records and an examination, the examiner diagnosed 
cervical DDD and opined that it was not likely that the 
disability was directly related to the 1959 in-service 
injury.  The examiner further opined that degenerative 
changes and the veteran's work-related activities produced 
the current disability and could not be attributed solely to 
the in-service injury.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence does not show that the 
veteran's neck condition is directly related to active 
service or any incident therein.  Initially, there is no 
competent medical evidence of record indicating he had 
degenerative changes prior to 1995, almost thirty-five years 
after his discharge from service.  Nor is there competent 
medical evidence etiologically linking his current neck 
disorder to his service, or any incident therein.  In this 
respect the Board notes that the VA and private treatment 
records, noting the veteran's in-service history of injury 
with subsequent cervical strain and neck complaints do not 
constitute "competent medical evidence" as the information 
recorded by the medical examiners, is unenhanced by any 
additional medical comment by those examiners.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995).  With regard to the 
statements provided by Drs. Strickland, Schoedinger, and 
Naseer, opining that the veteran's current cervical condition 
is a result of his in-service injury, although the Board 
finds that these opinions are credible, they are less 
probative than the October 2000 opinion as they are based on 
a history supplied by the veteran and the doctors offered no 
rationale to support their positions.  In contrast, the 
October 2000 VA opinion is based on a thorough review of the 
veteran's claims file, as well as an examination and is not 
based on the veteran's stated history alone.  Moreover, the 
VA examiner offers a rationale for his opinion.  The examiner 
clearly opined that the current cervical condition was not 
directly related to the in-service injury, attributing it 
instead to degenerative changes, first diagnosed more than 35 
years after his service discharge and to work-related 
activities.

The veteran' s own statements regarding the etiology of his 
current neck condition are not probative as he is not shown 
to have the medical expertise sufficient to render an opinion 
as to what is essentially a question of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the veteran's current neck disability was not 
incurred in or aggravated during active service, nor may 
service incurrence of cervical degenerative changes be 
presumed.  Accordingly, the claim for service connection for 
a neck condition must be denied.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).


ORDER

Service connection for a neck condition is denied.



		
C. L. WASSER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

